Exhibit 10.1

 

[g79211la01i001.gif]

620 Memorial Drive, Suite 300
Cambridge, Ma 02139
Syros.com

 

Joseph J. Ferra, Jr

Delivered via E-mail

 

Dear Joe:

 

On behalf of Syros Pharmaceuticals, Inc. (the “Company”), I am pleased to extend
the following offer and set forth the terms of your employment with the Company:

 

1.                                      You will be employed to serve on a
full-time basis as Chief Financial Officer effective March 12, 2018.  As Chief
Financial Officer, you will report to the Company’s President and Chief
Executive Officer, who is currently Nancy Simonian, and be responsible for
leading all aspects of the Company’s finance, accounting, investor relations,
real estate and financial planning initiatives, playing a key role in the
Company’s strategic planning process, and such other duties as may from time to
time be assigned to you by the Company.

 

2.                                      Your salary will be $400,000 per year,
paid bi-weekly in arrears in accordance with the Company’s normal payroll
processes and subject to tax and other withholdings as required by law. Such
salary may be adjusted from time to time in accordance with normal business
practice and in the sole discretion of the Company.  You will receive
performance reviews in accordance with the Company’s standard practice for
executive officers.

 

3.                                      To assist in your family’s transition to
the Greater Boston area, we will provide you a one-time, lump sum payment of
$50,000, payable at the end of the first full payroll period following the
commencement of your employment with the Company. Should you voluntarily end
your employment with the Company other than for Good Reason (as defined below),
or your employment with the Company is terminated for Cause (as defined below),
prior to the first anniversary of your initial date of employment, you will be
required to reimburse such payment to the Company, prorated based on your time
employed.  The foregoing payment is subject to tax and other withholdings as
required by law.

 

4.                                      You may participate in any and all bonus
and benefit programs that the Company establishes and makes available to its
employees from time to time, provided you are eligible under (and subject to all
provisions of) the plan documents governing those programs.  Specifically, you
will be eligible to receive a bonus of up to 40% of your base salary in your
first year of employment with the Company, with the actual bonus payment to be
approved by the Board of Directors.  Future bonus eligibility will be based on
the Company’s annual bonus program and approved by the Board of Directors. Any
bonus made pursuant to this paragraph will be paid no later than March 15th of
the year immediately following the year to which the applicable annual bonus
relates.

 

5.                                      Without otherwise limiting the “at-will”
nature of your employment, in the event your employment is terminated by the
Company without Cause or by you for Good Reason, you shall be entitled to the
base salary that has accrued and to which you are entitled as of the effective
date of such termination, and further, subject to the conditions set forth in
the second paragraph of this Section 5, the Company shall, for a period of nine
(9) months following your termination date: (i) continue to pay you, in
accordance with the Company’s regularly established payroll procedure, your base
salary as severance; and (ii) provided you are eligible for and timely elect to
continue receiving group medical insurance pursuant to the “COBRA” law, continue
to pay the share of the premium for health coverage that is paid by the Company
for active and similarly-situated employees who receive the same type of
coverage, unless the Company’s provision of such COBRA payments will violate the
nondiscrimination requirements of applicable law, in which case this benefit
will not apply. If, within the three months prior

 

[g79211la01i002.jpg]

 

--------------------------------------------------------------------------------


 

to a Change in Control or in the twelve months following a Change in Control,
the Company terminates your employment without Cause or you resign for Good
Reason, the Company, subject to the conditions set forth in the second paragraph
of this Section 5, will: (a) extend the severance benefits described in (i) and
(ii) above for an additional three months, such that the total severance benefit
period shall be one (1) year; (b) pay you a lump sum amount equal to your target
bonus in effect for the fiscal year in which your separation from employment
occurs; and (c) accelerate the vesting of all unvested stock options held by you
as of the date your employment is terminated such that 100% of such options
shall become fully vested and exercisable effective as of such date.

 

Notwithstanding the foregoing, you will not be entitled to receive any severance
benefits unless, within sixty (60) days following the date of termination, you
(i) have executed a severance and release of claims agreement in a form
prescribed by the Company or persons affiliated with the Company (which will
include, at a minimum, a release of all releasable claims and non-disparagement
and cooperation obligations). Any severance payments shall be paid, or commence
on the first payroll period following the date the release becomes effective. 
Notwithstanding the foregoing, if the 60th day following the date of termination
occurs in the calendar year following the calendar year of the termination, then
the severance payments shall commence in such subsequent calendar year, and
further provided that if such payments commence in such subsequent calendar
year, the first such payment shall be a lump sum in an amount equal to the
payments that would have come due since your separation from service.

 

For purposes of this Agreement, “Change in Control” means any transaction or
series of related transactions (a) the result of which is a change in the
ownership of the Company, such that more than 50% of the equity securities of
the Company are acquired by any person or group (as such terms are defined for
purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
that does not own capital stock of the Company of the effective date of such
change in control, (b) that results in the sale of all or substantially all of
the assets of the Company, or (c) that results in the consolidation or merger
of  the Company with or into another corporation or corporations or other entity
in which the Company is not the survivor (except any such corporation or entity
controlled, directly or indirectly, by the Company).

 

“Cause” means: (a) your conviction of, or plea of guilty or nolo contendere to,
any crime involving dishonesty or moral turpitude or any felony; or (b) you have
(i) engaged in material dishonesty, willful misconduct or gross negligence, (ii)
breached or threatened to breach either or both of the Ancillary Agreements (as
defined below), (iii) materially violated a Company policy or procedure causing
or threatening to cause substantial injury to the Company, and/or (iv) willfully
refused to perform your assigned duties to the Company, following written notice
by the Company of such breach, violation or refusal as set forth in (ii),
(iii) and/or (iv) and a period of thirty (30) days to cure the same.

 

“Good Reason” means the occurrence of one or more of the following without your
written consent: (a) a material reduction in your authority, duties and/or
responsibilities as compared to your authority, duties and/or responsibilities
in effect immediately prior to the occurrence of the event (for example, but not
by way of limitation, this determination will include an analysis of whether you
maintain at least the same level, scope and type of duties and responsibilities
with respect to the management, strategy, operations and business of the
Company), (b) a material reduction in your base compensation as compared to your
base compensation in effect immediately prior to the occurrence of the event, or
(c) the relocation of your principal business location to a location more than
50 miles from your then-current business location; provided, however, that no
such occurrence shall constitute Good Reason unless: (i) you give the Company a
written notice of termination for Good Reason not more than ninety (90) days
after the initial existence of the condition, (ii) the grounds for termination
(if susceptible to correction) are not corrected by the Company within thirty
(30) days of its receipt of such notice, and (iii) your termination of
employment occurs within one (1) year following the Company’s receipt of such
notice.

 

--------------------------------------------------------------------------------


 

6.                                      Subject to the approval of the Board of
Directors of the Company (the “Board”), the Company will grant to you an option
(a “Time-Based Option”) under the Company’s 2016 Stock Incentive Plan (the
“Plan”) for the purchase of 150,000 shares of common stock of the Company
(“Common Stock”), at a price per share equal to the closing price of the Common
Stock on the date of Board approval, which option shall be granted within 30
days of your first day of employment. The Time-Based Option shall vest (i) as to
25% of the shares underlying the option on the one-year anniversary of your
first day of employment, and (ii) as to the remaining shares underlying the
option in equal monthly installments for the next 36 months thereafter, becoming
fully vested on the fourth anniversary of your first day of employment, provided
that you remain employed by us on the applicable vesting date. Subject to the
approval of the Board, you shall also be granted an option (a “Performance-Based
Option”) under the Plan to purchase an additional 50,000 shares of Common Stock
of the Company, at a price per share equal to the closing price of the Common
Stock on the date of Board approval, which option shall be granted within 30
days of your first day of employment and vest six years from your first day of
employment, subject to accelerated vesting according to the following schedule:
(i) 67% raising an aggregate of $100 million through a combination of equity
raises and business development transactions  (including license fee payments,
expense reimbursements, up-front payments and other guaranteed future payments);
(ii) 33% upon the earlier of (A) achievement of clinical proof of concept with a
molecule beyond SY-1425 or (B) the start of the first pivotal clinical trial.

 

Each of the Time-Based Option and the Performance-Based Option shall be subject
to all terms herein and other provisions set forth in the Plan and in a separate
option agreement.

 

You may be eligible to receive such future long-term incentive awards as the
Board shall deem appropriate.

 

7.                                      You will be required to execute an
Invention and Non-Disclosure Agreement and a Non-Competition and
Non-Solicitation Agreement in the forms attached as Exhibit A and Exhibit B,
respectively, as a condition of employment (such agreements are referred to as
“Ancillary Agreements”).  Upon your appointment by the Board of Directors as an
“executive officer” of the Company, the Company will enter into an
indemnification agreement with you in the form currently approved by the Board
of Directors.

 

8.                                      Except as previously disclosed in
writing to the Company, you represent that you are not bound by any employment
contract, restrictive covenant or other restriction preventing you from entering
into employment with or carrying out your responsibilities for the Company, or
which is in any way inconsistent with the terms of this letter.

 

9.                                      You agree to provide to the Company,
within three days of your hire date, documentation of your eligibility to work
in the United States, as required by the Immigration Reform and Control Act of
1986. You may need to obtain a work visa in order to be eligible to work in the
United States.  If that is the case, your employment with the Company will be
conditioned upon your obtaining a work visa in a timely manner as determined by
the Company.

 

10.                               This letter shall not be construed as an
agreement, either expressed or implied, to employ you for any stated term, and
shall in no way alter the Company’s policy of employment at will, under which
both you and the Company remain free to terminate the employment relationship,
with or without cause, at any time, with or without notice.   Similarly, nothing
in this letter shall be construed as an agreement, either express or implied, to
pay you any compensation or grant you any benefit beyond the end of your
employment with the Company.

 

11.                               This letter is intended to provide payments
that are exempt from or compliant with Section 409A (as defined in Attachment
A), and should be interpreted consistent with that intent.

 

--------------------------------------------------------------------------------


 

If you agree with the employment provisions of this letter, please sign the
letter and exhibits, scan the signature pages and email to Lisa Roberts at
lroberts@syros.com.  If you do not accept this offer within two (2) days of its
delivery to you, this offer will be revoked.

 

Very truly yours,

 

/s/ Nancy Simonian

 

Name: Nancy Simonian

 

Title: President & Chief Executive Officer

 

 

 

The foregoing correctly sets forth the terms of my

 

employment by Syros Pharmaceuticals, Inc.

 

 

 

/s/ Joseph J. Ferra, Jr.

 

Joseph J. Ferra, Jr.

 

 

--------------------------------------------------------------------------------


 

Attachment A

 

Payments Subject to Section 409A

 

1.                                      Subject to this Attachment A, any
severance payments that may be due under the letter agreement shall begin only
upon the date of your “separation from service” (determined as set forth below)
which occurs on or after the termination of your employment. The following
rules shall apply with respect to distribution of the severance payments, if
any, to be provided to you under the letter agreement, as applicable:

 

(a)                                 It is intended that each installment of the
severance payments under the letter agreement provided under shall be treated as
a separate “payment” for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”). Neither the Company nor you shall have the
right to accelerate or defer the delivery of any such payments except to the
extent specifically permitted or required by Section 409A.

 

(b)                                 If, as of the date of your “separation from
service” from the Company, you are not a “specified employee” (within the
meaning of Section 409A), then each installment of the severance payments shall
be made on the dates and terms set forth in the letter agreement.

 

(c)                                  If, as of the date of your “separation from
service” from the Company, you are a “specified employee” (within the meaning of
Section 409A), then:

 

(i)                                     Each installment of the severance
payments due under the letter agreement that, in accordance with the dates and
terms set forth herein, will in all circumstances, regardless of when your
separation from service occurs, be paid within the short-term deferral period
(as defined under Section 409A) shall be treated as a short-term deferral within
the meaning of Treasury Regulation Section l.409A-l (b)(4) to the maximum extent
permissible under Section 409A and shall be paid on the dates and terms set
forth in the letter agreement; and

 

(ii)                                  Each installment of the severance payments
due under the letter agreement that is not described in this Attachment A,
Section 1(c)(i) and that would, absent this subsection, be paid within the
six-month period following your “separation from service” from the Company shall
not be paid until the date that is six months and one day after such separation
from service (or, if earlier, your death), with any such installments that are
required to be delayed being accumulated during the six- month period and paid
in a lump sum on the date that is six months and one day following your
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
payments if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation 1.409A-
1(b)(9)(iii) (relating to separation pay upon an involuntary separation from
service). Any installments that qualify for the exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of your second taxable year following the taxable year in which the separation
from service occurs.

 

2.                                      The determination of whether and when
your separation from service from the Company has occurred shall be made and in
a manner consistent with, and based on the presumptions set forth in, Treasury
Regulation Section l.409A-l (h). Solely for purposes of this Attachment A,
Section 2,

 

--------------------------------------------------------------------------------


 

“Company” shall include all persons with whom the Company would be considered a
single employer under Section 414(b) and 414(c) of the Internal Revenue Code of
1986, as amended.

 

3.                                      The Company makes no representation or
warranty and shall have no liability to you or to any other person if any of the
provisions of the letter agreement (including this Attachment) are determined to
constitute deferred compensation subject to Section 409A but that do not satisfy
an exemption from, or the conditions of, that section.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

INVENTION AND NON-DISCLOSURE AGREEMENT

 

This Agreement is made by and between Syros Pharmaceuticals, Inc., a Delaware
corporation (hereinafter referred to collectively with its subsidiaries as the
“Company”), and Joseph J. Ferra, Jr. (the “Employee”).

 

In consideration of the employment or the continued employment of the Employee
by the Company, the Company and the Employee agree as follows:

 

1.             Condition of Employment.

 

The Employee acknowledges that his/her employment and/or the continuance of that
employment with the Company is contingent upon his/her agreement to sign and
adhere to the provisions of this Agreement. The Employee further acknowledges
that the nature of the Company’s business is such that protection of its
proprietary and confidential information is critical to the business’ survival
and success.

 

2.             Proprietary and Confidential Information.

 

(a)           The Employee agrees that all information and know-how, whether or
not in writing, of a private, secret or confidential nature concerning the
Company’s business or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company.  By way of
illustration, but not limitation, Proprietary Information may include
discoveries, inventions, products, product improvements, product enhancements,
processes, methods, techniques, formulas, compositions, compounds, negotiation
strategies and positions, projects, developments, plans (including business and
marketing plans), research data, clinical data, financial data (including sales
costs, profits, pricing methods), personnel data, computer programs (including
software used pursuant to a license agreement), customer, prospect and supplier
lists, and contacts at or knowledge of customers or prospective customers of the
Company.  The Employee will not disclose any Proprietary Information to any
person or entity other than employees of the Company or use the same for any
purposes (other than in the performance of his/her duties as an employee of the
Company) without written approval by an officer of the Company, either during or
after his/her employment with the Company, unless and until such Proprietary
Information has become public knowledge without fault by the Employee.  While
employed by the Company, the Employee will use the Employee’s best efforts to
prevent unauthorized publication or disclosure of any of the Company’s
Proprietary Information.

 

(b)           The Employee agrees that all files, documents, letters, memoranda,
reports, records, data, sketches, drawings, models, laboratory notebooks,
program listings, computer equipment or devices, computer programs or other
written, photographic, or other tangible or intangible material containing
Proprietary Information, whether created by the Employee or others, which shall
come into his/her custody or possession, shall be and are the exclusive property
of the Company to be used by the Employee only in the performance of his/her
duties for the Company and shall not be copied or removed from the Company
premises except in the pursuit of the business of the Company.  All such
materials or copies thereof and all tangible property of the Company in the
custody or possession of the Employee shall be delivered to the Company, upon
the earlier of (i) a request by the Company or (ii) termination of

 

--------------------------------------------------------------------------------


 

his/her employment.  After such delivery, the Employee shall not retain any such
materials or copies thereof or any such tangible property.

 

(c)           The Employee agrees that his/her obligation not to disclose or to
use information and materials of the types set forth in paragraphs 2(a) and
2(b) above, and his/her obligation to return materials and tangible property,
set forth in paragraph 2(b) above, also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Employee in the course of the Company’s business.

 

(d)           Notwithstanding the provisions of (a)-(c) above, nothing in this
Agreement prohibits the Employee from communicating with government agencies
about possible violations of federal, state, or local laws or otherwise
providing information to government agencies or participating in government
agency investigations or proceedings.  The Employee is not required to notify
the Company of any such communications; provided, however, that nothing herein
authorizes the disclosure of information the Employee obtained through a
communication that was subject to the attorney-client privilege.  Further,
notwithstanding the Employee’s confidentiality and nondisclosure obligations,
the Employee is hereby advised as follows pursuant to the Defend Trade Secrets
Act: “An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”

 

3.             Developments.

 

(a)           The Employee will make full and prompt disclosure to the Company
of all discoveries, inventions, improvements, enhancements, processes, methods,
techniques, developments, software, and works of authorship, whether patentable
or not, which are created, made, conceived or reduced to practice by him/her or
under his/her direction or jointly with others during his/her employment by the
Company, whether or not during normal working hours or on the premises of the
Company (all of which are collectively referred to in this Agreement as
“Developments”).

 

(b)           The Employee agrees to assign and does hereby assign to the
Company (or any person or entity designated by the Company) all his/her right,
title and interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications.  However, this
paragraph 3(b) shall not apply to Developments which do not relate to the
business or research and development conducted or planned to be conducted by the
Company at the time such Development is created, made, conceived or reduced to
practice and which are made and conceived by the Employee not during normal
working hours, not on the Company’s premises and not using the Company’s tools,
devices, equipment or Proprietary Information.  The Employee understands that,
to the extent this Agreement shall be construed in accordance with the laws of
any state which precludes a requirement in an employee agreement to assign
certain classes of inventions made by an employee, this paragraph 3(b) shall be
interpreted not to

 

--------------------------------------------------------------------------------


 

apply to any invention which a court rules and/or the Company agrees falls
within such classes.  The Employee also hereby waives all claims to moral rights
in any Developments.

 

(c)           The Employee agrees to cooperate fully with the Company, both
during and after his/her employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and foreign countries)
relating to Developments.  The Employee shall sign all papers, including,
without limitation, copyright applications, patent applications, declarations,
oaths, formal assignments, assignments of priority rights, and powers of
attorney, which the Company may deem necessary or desirable in order to protect
its rights and interests in any Development.  The Employee further agrees that
if the Company is unable, after reasonable effort, to secure the signature of
the Employee on any such papers, any executive officer of the Company shall be
entitled to execute any such papers as the agent and the attorney-in-fact of the
Employee, and the Employee hereby irrevocably designates and appoints each
executive officer of the Company as his/her agent and attorney-in-fact to
execute any such papers on his/her behalf, and to take any and all actions as
the Company may deem necessary or desirable in order to protect its rights and
interests in any Development, under the conditions described in this sentence.

 

4.             Other Agreements.

 

The Employee represents that, except as the Employee has disclosed in writing to
the Company, the Employee is not bound by the terms of any agreement with any
previous employer or other party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of his/her
employment with the Company, to refrain from competing, directly or indirectly,
with the business of such previous employer or any other party or to refrain
from soliciting employees, customers or suppliers of such previous employer or
other party.  The Employee further represents that his/her performance of all
the terms of this Agreement and the performance of his/her duties as an employee
of the Company do not and will not conflict with or breach any agreement with
any prior employer or other party to which the Employee is a party (including
without limitation any nondisclosure or non-competition agreement), and that the
Employee will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.

 

5.             United States Government Obligations.

 

The Employee acknowledges that the Company from time to time may have agreements
with other persons or with the United States Government, or agencies thereof,
which impose obligations or restrictions on the Company regarding inventions
made during the course of work under such agreements or regarding the
confidential nature of such work.  The Employee agrees to be bound by all such
obligations and restrictions which are made known to the Employee and to take
all action necessary to discharge the obligations of the Company under such
agreements.

 

6.             Miscellaneous.

 

(a)           Equitable Remedies.  The restrictions contained in this Agreement
are necessary for the protection of the business and goodwill of the Company and
are considered by the Employee to be reasonable for such purpose.  The Employee
agrees that any breach of this Agreement is likely to cause the Company
substantial and irrevocable damage which is difficult to measure.  Therefore, in
the event of any such breach or threatened breach, the Employee agrees that the
Company, in addition to such other remedies which may be available, shall have

 

--------------------------------------------------------------------------------


 

the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Agreement and the Employee hereby waives the adequacy of a remedy at law as
a defense to such relief.

 

(b)           Obligations to Third Parties.  The Employee acknowledges and
represents that this agreement and the Employee’s employment with the Company
will not violate any continuing obligation the Employee has to any former
employer or other third party.

 

(c)           Disclosure of this Agreement.  The Employee hereby authorizes the
Company to notify others, including but not limited to customers of the Company
and any of the Employee’s future employers or prospective business associates,
of the terms and existence of this Agreement and the Employee’s continuing
obligations to the Company hereunder.

 

(d)           Not Employment Contract.  The Employee acknowledges that this
Agreement does not constitute a contract of employment, does not imply that the
Company will continue his/her employment for any period of time and does not
change the at-will nature of his/her employment.

 

(e)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which, or into which, the Company may be
merged or which may succeed to the Company’s assets or business, provided,
however, that the obligations of the Employee are personal and shall not be
assigned by him or her.  The Employee expressly consents to be bound by the
provisions of this Agreement for the benefit of the Company or any subsidiary or
affiliate thereof to whose employ the Employee may be transferred without the
necessity that this Agreement be re-signed at the time of such transfer.

 

(f)            Severability.  In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

(g)           Waivers.  No delay or omission by the Company in exercising any
right under this Agreement will operate as a waiver of that or any other right. 
A waiver or consent given by the Company on any one occasion is effective only
in that instance and will not be construed as a bar to or waiver of any right on
any other occasion.

 

(h)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts (without
reference to the conflicts of laws provisions thereof).  Any action, suit, or
other legal proceeding which is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be commenced only in a court
of the Commonwealth of Massachusetts (or, if appropriate, a federal court
located within Massachusetts), and the Company and the Employee each consents to
the jurisdiction of such a court.  The Company and the Employee each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

 

(i)            Entire Agreement; Amendment.  This Agreement supersedes all prior
agreements, written or oral, between the Employee and the Company relating to
the subject matter of this Agreement.  This Agreement may not be modified,
changed or discharged in whole or in part, except by an agreement in writing
signed by the Employee and the Company.

 

--------------------------------------------------------------------------------


 

The Employee agrees that any change or changes in his/her duties, salary or
compensation after the signing of this Agreement shall not affect the validity
or scope of this Agreement.

 

(j)            Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

WITNESS our hands and seals:

 

 

SYROS PHARMACEUTICALS, INC.

 

 

Date:

 

 

By:

/s/ Nancy Simonian

 

 

 

Name: Nancy Simonian

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

Date:

 

 

/s/ Joseph J. Ferra

 

Joseph J. Ferra, Jr.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This Agreement is made between Syros Pharmaceuticals, Inc., a Delaware
corporation (hereinafter referred to collectively with its subsidiaries as the
“Company”), and Joseph J. Ferra, Jr. (the “Employee”).

 

For good consideration and in consideration of the employment or continued
employment of the Employee by the Company, including the equity consideration in
the Company, the Employee and the Company agree as follows:

 

1.             Non-Competition and Non-Solicitation.  While the Employee is
employed by the Company and for a period of one year after the termination or
cessation of such employment for any reason, the Employee will not directly or
indirectly:

 

(a)           Engage or assist others in engaging in any business or enterprise
(whether as owner, partner, officer, director, employee, consultant, investor,
lender or otherwise, except as the holder of not more than 1% of the outstanding
stock of a publicly-held company) that is competitive with the Company’s
business, including but not limited to any business or enterprise that develops,
manufactures, markets, licenses, sells or provides any product or service that
competes with any product or service developed, manufactured, marketed,
licensed, sold or provided, or planned to be developed, manufactured, marketed,
licensed, sold or provided, by the Company while the Employee was employed by
the Company; or

 

Notwithstanding the foregoing, Section 1(a) shall not preclude the Employee from
becoming an employee of, or from otherwise providing services to, a separate
division or operating unit of a multi-divisional business or enterprise (a
“Division”) if: (i) the Division by which the Employee is employed, or to which
the Employee provides services, is not competitive with the Company’s business
(within the meaning of Section 1(a)), (ii) the Employee does not provide
services, directly or indirectly, to any other division or operating unit of
such multi-divisional business or enterprise which is competitive with the
Company’s business (within the meaning of Section 1(a)) (individually, a
“Competitive Division” and collectively, the “Competitive Divisions”) and
(iii) the Competitive Divisions, in the aggregate, accounted for less than
one-third of the multi-divisional business or enterprises’ consolidated revenues
for the fiscal year, and each subsequent quarterly period, prior to the
Employee’s commencement of employment with the Division.

 

(b)           Either alone or in association with others, solicit, divert or
take away, or attempt to divert or take away, the business or patronage of any
of the clients, customers, or business partners of the Company which were
contacted, solicited, or served by the Company during the 12-month period prior
to the termination or cessation of the Employee’s employment with the Company;
or

 

(c)           Either alone or in association with others (i) solicit, induce or
attempt to induce, any employee or independent contractor of the Company to
terminate his or her employment or other engagement with the Company, or
(ii) hire, or recruit or attempt to hire, or engage or attempt to engage as an
independent contractor, any person who was employed or otherwise engaged by the
Company at any time during the term of the Employee’s employment with the
Company; provided, that this clause (ii) shall not apply to the recruitment or
hiring or

 

--------------------------------------------------------------------------------


 

other engagement of any individual whose employment or other engagement with the
Company has been terminated for a period of six months or longer.

 

(d)           Extension.  If the Employee violates the provisions of any of the
preceding paragraphs of this Section 1, the Employee shall continue to be bound
by the restrictions set forth in such paragraph until a period of one year has
expired without any violation of such provisions.

 

2.             Miscellaneous.

 

(a)           Equitable Remedies.  The restrictions contained in this Agreement
are necessary for the protection of the business and goodwill of the Company and
are considered by the Employee to be reasonable for such purpose.  The Employee
agrees that any breach of this Agreement is likely to cause the Company
substantial and irrevocable damage which is difficult to measure.  Therefore, in
the event of any such breach or threatened breach, the Employee agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Agreement and the Employee hereby waives the adequacy of a remedy at law as
a defense to such relief.

 

(b)           Obligations to Third Parties.  The Employee acknowledges and
represents that this agreement and the Employee’s employment with the Company
will not violate any continuing obligation the Employee has to any former
employer or other third party.

 

(c)           Disclosure of this Agreement.  The Employee hereby authorizes the
Company to notify others, including but not limited to customers of the Company
and any of the Employee’s future employers or prospective business associates,
of the terms and existence of this Agreement and the Employee’s continuing
obligations to the Company hereunder.

 

(d)           Not Employment Contract.  The Employee acknowledges that this
Agreement does not constitute a contract of employment, does not imply that the
Company will continue his/her employment for any period of time and does not
change the at-will nature of his/her employment.

 

(e)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which, or into which, the Company may be
merged or which may succeed to the Company’s assets or business, provided,
however, that the obligations of the Employee are personal and shall not be
assigned by him or her.  The Employee expressly consents to be bound by the
provisions of this Agreement for the benefit of the Company or any subsidiary or
affiliate thereof to whose employ the Employee may be transferred without the
necessity that this Agreement be re-signed at the time of such transfer. 
Notwithstanding the foregoing, if the Company is merged with or into a third
party which is engaged in multiple lines of business, or if a third party
engaged in multiple lines of business succeeds to the Company’s assets or
business, then for purposes of Section 1(a), the term “Company” shall mean and
refer to the business of the Company as it existed immediately prior to such
event and as it subsequently develops and not to the third party’s other
businesses.

 

(f)            Interpretation.  If any restriction set forth in Section 1 is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be

 

--------------------------------------------------------------------------------


 

interpreted to extend only over the maximum period of time, range of activities
or geographic area as to which it may be enforceable.

 

(g)           Severability.  In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

(h)           Waivers.  No delay or omission by the Company in exercising any
right under this Agreement will operate as a waiver of that or any other right. 
A waiver or consent given by the Company on any one occasion is effective only
in that instance and will not be construed as a bar to or waiver of any right on
any other occasion.

 

(i)            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts (without
reference to the conflicts of laws provisions thereof).  Any action, suit, or
other legal proceeding which is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be commenced only in a court
of the Commonwealth of Massachusetts (or, if appropriate, a federal court
located within Massachusetts), and the Company and the Employee each consents to
the jurisdiction of such a court.  The Company and the Employee each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

 

(j)            Entire Agreement; Amendment.  This Agreement supersedes all prior
agreements, written or oral, between the Employee and the Company relating to
the subject matter of this Agreement.  This Agreement may not be modified,
changed or discharged in whole or in part, except by an agreement in writing
signed by the Employee and the Company.  The Employee agrees that any change or
changes in his/her duties, salary or compensation after the signing of this
Agreement shall not affect the validity or scope of this Agreement.

 

(k)           Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

[Remainder of this page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

 

SYROS PHARMACEUTICALS, INC.

 

 

Date:

 

 

By:

/s/ Nancy Simonian

 

 

 

Name: Nancy Simonian

 

 

 

Title: Chief Executive Officer

 

 

 

 

Date:

 

 

/s/ Joseph J. Ferra, Jr.

 

Joseph J. Ferra, Jr.

 

--------------------------------------------------------------------------------